Title: II. Answers to Soulés’ Queries, [13–18 September 1786]
From: Jefferson, Thomas
To: Soulés, François



[13–18 Sep. 1786]

I am unable to say what was the number of Americans engaged in the affair of Bunker’s hill. I am able however to set right a gross falsehood of Andrews. He says that the Americans who were engaged were constantly relieved by fresh hands. This is entirely untrue. Bunker’s hill (or rather Brede’s hill whereon the action was) is a peninsula, joined to the main land by a neck of land almost level with the water, a few paces wide, and between one and two hundred toises long. On one side of this neck lay a vessel of war, and on the other several gun-boats. The body of our army was on the main land; and only a detachment had been sent into the peninsula. When the enemy determined to make the attack, they sent the vessel of war and gun-boats to take the position before mentioned to cut off all reinforcements, which they effectually did. Not so much as a company could venture in to the relief of the men engaged, who therefore fought thro’ the whole action and at length were obliged to retire across the neck thro’ the cross fire of the vessels beforementioned. Single persons passed along the neck during the engagement, particularly General Putnam.
On the fall of Montgomery and his aids at Quebec, there were present Colo. Campbell and Major Dubois. Campbell, tho’ having the rank of Colonel was only of the staff; Dubois was of the line. The usage of all nations therefore authorised the latter to take the command. But it was a case for which Congress had not yet provided. Campbell availed himself of this, and believing, on the sight of blood, that all was lost, ordered a retreat.
The speech to the Indians in Andrews page 357. is a little altered and abridged. You will find the genuine one in the Journal of Congress of July 1775.
I do not distinctly enough recollect the anecdote of the Old man’s company related by Andrews, to affirm it in all it’s parts. I think I recollect in general that there was such a company.

The questions relative to General Thomas I could only have answered indistinctly from my own memory; but fortunately there came to Paris a few days ago, and will yet continue there a few days, a Colonel Blackden, an American officer of good understanding of truth, and who was at the latter part of the affair of Quebec. He was at the surprise of Ticonderoga by Allen, and continued with the army till 1781. I have spoken with him on this subject, and find he possesses treasures of details which will be precious to M. Soulés. Any day that Mr. Soulés will do me the honour to come and take a family soupe with me (after the 16th. inst.) if he will give me notice in the morning, I will ask Colo. Blackden to meet him here, and will make them acquainted. He is perfectly disposed to give all the information in his power to Mr. Soulés, and whatever he gives may be relied on. To him then I shall refer Mr. Soulés for answers to his military questions, and will wait his orders, recommending dispatch as Colo. Blackden has not long to stay.
The Stamp act was passed in Feb. 1765.
What powers the Parliament might rightfully exercise over us, and whether any, had never been declared either by them or us. They had very early taken the gigantic step of passing the navigation act. The colonies remonstrated violently against it, and one of them, Virginia, when she capitulated to the Commonwealth of England, expressly capitulated for a free trade. See the articles in the Notes on Virginia pa. 201. This capitulation however was as little regarded as the original right, restored by it, had been. The navigation act was re-enacted by Charles 2 and was enforced, and we had been so long in the habit of seeing them consider us merely as objects for the extension of their commerce, and of submitting to every duty or regulation imposed with that view, that we had ceased to complain of them. But when they proposed to consider us as objects of taxation, all the states took the alarm. Yet so little had we attended to this subject, that our advocates did not at first know on what ground to take their stand. Mr. Dickinson, a lawyer of more ingenuity than sound judgment, and still more timid than ingenious, not daring to question the authority to regulate commerce so as best to answer their own purposes, to which we had so long submitted, admitted that authority in it’s utmost extent. He acknoleged in his Farmer’s [Let]ters th[at th]ey could put down [rolling or sli]tt[ing mil]l[s] and other [in]st[rumen]t[s] of manufacture, that they could levy duties internal or external, paiable in Great Britain or in the States. He only required that these duties should be bonâ fide for the regulation of commerce, and not to raise  a solid revenue. He admitted therefore that they might controul our commerce, but not tax us. This mysterious system took for a moment in America as well as in Europe. But sounder heads saw in the first moment that he who could put down the loom, could stop the spinning wheel, and he who could stop the spinning wheel could tie the hands which turned it. They saw that this flimsy fabric could not be supported. Who were to be judges whether duties were imposed with a view to burthen and suppress a branch of manufacture, or to raise a revenue? If either party, exclusively of the other, it was plain where that would end. If both parties, it was plain where that would end also. They saw therefore no sure clue to lead them out of their difficulties but reason and right. They dared to follow them, assured that they alone could lead them to defensible ground. The first elements of reason shewed that the members of parliament could have no power which the people of the several counties had not. That these had naturally a power over their own farms, and collectively over all England. That if they had any power over countries out of England it must be founded on compact or force. No compact could be shewn, and neither party chose to bottom their pretensions on force. It was objected that this annihilated the navigation act. True, it does. The navigation act therefore becomes a proper subject of treaty between the two nations. Or if Gr. Britain does not chuse to have it’s basis questioned, let us go on as we have done. Let no new shackles be imposed and we will continue to submit to the old. We will consider the restrictions on our commerce now actually existing as compensations yielded by us for the protection and privileges we actually enjoy, only trusting that if Great Britain, on a revisal of these restrictions, is sensible that some of them are useless to her and oppressive to us, she will repeal them. But on this she shall be free. Place us in the condition we were when the King came to the throne, let us rest so, and we will be satisfied. This was the ground on which all the states very soon found themselves rallied, and that there was no other which could be defended. 
I will now proceed with remarks on the history.
I do not find that M. Soules mentions the affair of the Cedars which happened in April 1776. This was an affair of considerable importance. A committee was appointed by Congress to institute enquiries concerning it, as may be seen by the journals of June 15 1776. The report of that committee is inserted in the journals of July 10. and I can assure Mr. Soulés that the facts therein stated  were proved incontestably to the committee by witnesses present at the transaction, and who were on watch. I have the originals of that enquiry in my possession in America. The Captn. Foster therein mentioned was afterwards taken with Burgoyne’s army; tho permitted to go at large on his parole, he was not received into any American company, nor did the British officers, his fellow prisoners, chuse to be seen in company with him, so notorious and so detestable had been this transaction. 
Vol. 1. pa. 324. I have been very well informed that during all the latter part of this defence, the garrison were obliged to return the canon balls of the enemy, with which indeed the ground was covered, having none of their own left.
pa. 325. ‘Il y eut un Serjent &c. This particular truly related in Andrews.
Vol. 2. pa. 5. ‘Ils en vinrent le 10. de Juin à cette resolution que ces Colonies &c. See the Journ. of Congr. that it was on that day put off to the 1st. of July. This was done at the instance of the members opposed to it. The friends of the resolution objected that if it were not agreed to till the 1st. of July they would after that have to frame a Declaration of Independance and that more time would thus be lost. It was therefore agreed between the two that the resolution should be put off till the 1st of July, and that a committee should be immediately appointed to draw a declaration of Independance conformable to the resolution, should it be adopted. A committee was accordingly appointed the next day. On the 1st of July the resolution was proposed, and when ready for a vote, a state required it to be put off till the next day. It was done, and was passed the next day, 2d. of July. The declaration of Independance was debated during the 2d. 3d. and 4th. days of July and on the last of these was passed and signed.
Pa. 6. a. ‘Se retirerent ensuite du Congrés.’ I do not remember that the delegates of Maryland retired from Congress, and I think I could not have forgotten such a fact. On the contrary I find by the Journals of Congress that they were present and acting on the 11th. 12th. 17th. 18th. and 24th. of June.
Pa. 7. a. ‘La plus grande partie.’ It should rather be ‘the most important parts.’
Pa. 7. b. ‘Les etats unis feroient encore aujourdhui partie de l’empire Britannique.’ M. Soulés may be assured that the submission of the states could not have been effected but by a long series of disasters, and such too as were irreparable in their nature. Their  resources were great, and their determination so rooted, that they would have tried the last of them. I am as satisfied, as I can be of any thing, that the conjectures here stated would not have been verified by the event.
Pa. 14. ‘provinces unis.’ Should not this always be ‘etats-unis.’
Pa. 15. ‘Mais qu’on pouvoit aussi les interpreter &c.’ His exact answer was that ‘it was true the &c. might include any thing, but that they might also include nothing.’
Pa. 16. ‘Tant de confiance &c. Their main confidence was in their own resources. They considered foreign aid as probable and desireable, but not essential. I believe myself, from the whole of what I have seen of our resources and perseverance 1. that had we never received any foreign aid, we should not have obtained our independance, but that we should have made a peace with Great Britain on any terms we pleased, short of that, which would have been a subjection to the same king, an union of force in war &c. 2. that had France supplied us plentifully with money, suppose about 4. millions of guineas a year, without entering into the war herself at all, we should have established our Independance, but it would have cost more time, and blood, but less money. 3. that France, aiding us as she did, with money and forces, shortened much the time, lessened the expence of blood, but at a greater expence of money to her than would otherwise have been requisite.
Pa. 18. ‘l’extremité septentrionale &c. I think the word ’cote’ would be better adapted than ’extremité’ to the form of the island.
Pa. 21. ‘3000 hommes’. Enquire of Colo. Blackden.
Perhaps the propositions of Congress to the Hessians may be worth mentioning. See their Journals 1776. Aug. 14.
I will make a general observation here on the events of Long island, New York &c. at this time. The maxim laid down by Congress to their Generals was that not a foot of territory was to be ceded to their enemies where there was a possibility of defending it. In consequence of these views, and against his own judgment, Genl. Washington was obliged to fortify and attempt to defend the city of New York. But that could not be defended without occupying the heights in Long island which commanded the city of New York. He was therefore obliged to establish a strong detachment in Long island [to] defend those heights. The moment that detachment was routed, which he had much expected, his first object was to withdraw them, and his 2d. to evacuate New York. He did this therefore immediately, and without waiting any movement of the enemy. He brought off his whole baggage, stores, and  other implements, without leaving a single article except the very heaviest of his cannon and things of little value. I well remember his letter to Congress wherein he expresses his wonder that the enemy had given him this leisure, as, from the heights they had got possession of, they might have compelled him to a very precipitate retreat. This was one of the instances where our commanding officers were obliged to conform to popular views tho’ they foresaw certain loss from it. Had he proposed at first to abandon New York, he might have been abandoned himself. An obedience to popular will cost us an army in Charlestown in the year 1779.
Pa. 30. ‘Une fuite precipitée.’ It was a leisurely retreat as I have before observed.
Pa. 41. ‘Que je n’ai pu obtenir que d’un Anglois.’ Colo. Blackden can probably give M. Soulés good intelligence on this affair. I think I recollect the slaughter on Kniphausen’s side to have been very great.
